Citation Nr: 9935921	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for lymphadenopathy.

3. Entitlement to an increased (compensable) rating for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952, from September 1954 to June 1958 and from July 1958 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated tinnitus and service.

2. Service connection for lymphadenopathy was denied by the 
RO in a March 1971 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

3. Since the DATE decision denying service connection for 
lymphadenopathy, the additional evidence, not previously 
considered, is cumulative and is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

4. Rheumatoid arthritis is currently asymptomatic and is not 
shown to have been active in recent years; chronic 
residuals of rheumatoid arthritis are not demonstrated.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2. The additional evidence submitted subsequent to the March 
1971 decision of the RO, which denied service connection 
for lymphadenopathy, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the March 1971 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

3. The criteria for a compensable rating for rheumatoid 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Code 5002 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for tinnitus.  
Review of the service medical records shows that, while he 
did have ear infections during service, he had no complaints 
or manifestations of tinnitus while he was on active duty.  
The earliest complaint of tinnitus of record is shown on VA 
outpatient treatment reports dated in November 1995, far too 
many years following service for a plausible claim to be 
established by continuity of symptomatology.  At that time, 
he complained of ringing in his ears.  At that time, no 
relationship was drawn between these complaints and his 
periods of active duty by the medical provider.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  It should be emphasized that to be deemed well 
grounded, a claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
While the veteran has given sworn testimony at a hearing in 
September 1998, to the effect that he believes that there is a 
relationship between service and his tinnitus, it is noted 
that he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

II.  New and Material Evidence to Reopen a Claim for
Service Connection for Lymphadenopathy

Service connection for lymphadenopathy was previously denied 
by the RO in a March 1971 rating decision.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

After finding that new and material evidence has been 
presented, it must then be determined whether such evidence 
renders a claim to be plausible.  If a well-grounded claim is 
then presented, an evaluation on the merits, is to be 
undertaken.  Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998)

Evidence of record at the time of the March 1971 RO decision 
included the service medical records that showed an episode 
of cellulitis of the right leg, with lymphangitis in March 
1957.  There is no indication in the service medical records 
that this recurred.  Also of record were the results of a 
February 1971 VA compensation examination that did not 
include any indication of lymphadenopathy.  

Evidence submitted subsequent to the March 1971 RO decision 
includes VA outpatient treatment records showing cellulitis 
in the right thigh in November 1995.  At that time, it was 
believed that this could have been due to deep venous 
thrombosis, but tests for this were negative.  Records do not 
show that this cellulitis was related to the lymphadenopathy 
shown during service.  VA compensation examinations in 
February 1996 and October 1998 were negative for this 
disorder.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  The same criteria apply to applications to 
reopen previously disallowed claims.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  The evidence submitted by the veteran 
consists primarily of records of treatment many years after 
service that does not indicate in any way that the conditions 
are service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  Under these circumstances, the 
application to reopen the claim is denied.  

III.  Increased Rating for Rheumatoid Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for rheumatoid arthritis was granted by 
the RO in a March 1953 decision.  A 30 percent evaluation was 
assigned at that time.  The veteran reentered service in 1954 
and the evaluation was, by law, reduced to noncompensable.  
In 1971, following his retirement from service, he applied 
for an increased rating for rheumatoid arthritis, but, 
following examination in February 1971, the noncompensable 
rating was continued.  He has again applied for in increased 
rating.  

VA outpatient treatment records, dated in 1995 and 1998 do 
not show that the veteran has needed treatment for 
exacerbation of rheumatoid arthritis 

An examination was conducted by VA in February 1996.  At that 
time, it was noted that he had a history of rheumatoid 
arthritis.  He now complained of finger and knee pain and of 
stiffness and soreness that was aggravated by any strenuous 
activity, although sometimes worsened by no activity at all.  
On examination, there was no deformity, discoloration, edema, 
tenderness, or nodules.  There was full active range of 
motion.  Laboratory testing for a rheumatoid factor was 
negative.  The diagnosis was rheumatoid arthritis to the hand 
and to the feet, not substantiated by laboratory findings.  

An examination was conducted by VA in October 1998.  At that 
time, the veteran reported intermittent pain in the knees and 
fingers.  He had soreness in the left and right PIP joints, 
and some in the MCP joints.  He also had knee pain when he 
got up in the morning.  He did not have morning stiffness, 
however.  His symptoms improved with use and worsened in cold 
weather.  On the left hand, it was noted that a portion of 
the distal phalanx of the fourth finger had been amputated.  
There was mild bony enlargement of the thumb MCP joint, but 
no other deformities.  Fingers of the left hand showed normal 
range of motion, with normal extension and normal flexion.  
All fingertips approximated the palm.  There was good grip 
strength.  The right hand showed mild bony enlargement of the 
thumb MCP joint, but no other deformity.  The fingers of the 
right hand showed normal range of motion and good grip 
strength.  The left knee showed no deformity, swelling, 
tenderness, or instability.  Left knee extension was from 0 
degrees extension and 125 degrees flexion.  The right knee 
showed the same range of motion, with no deformity, swelling, 
tenderness or instability.  Gait was normal.  Laboratory 
testing showed that a rheumatoid factor dated in March 1998 
was negative.  X-ray studies of the right knee were normal.  
Studies of the left knee showed moderate narrowing of the 
medial aspect of the joint, with a possible intra-articular 
calcification.  X-ray studies of the hands showed a few 
scattered degenerative changes with minimal sclerosis of the 
left and right thumb MCP joints.

The diagnoses were history of reactive arthritis of the hands 
and knees, 1952, occurring post-appendectomy for 
appendicitis, resolved; and mild degenerative arthritis of 
the hands and knees.  The examiner related the veteran's 
history of service connection for rheumatoid arthritis and 
indicated that he had been asked to evaluate the veteran's 
status and render and opinion as to whether or not current X-
ray findings were the result of rheumatoid arthritis.  He 
stated that, even though the veteran had a label of 
rheumatoid arthritis on his rating, he did not believe that 
this diagnosis was correct.  The veteran's history was 
suggestive of a reactive arthritis that was related to an 
appendicitis noted during service.  It appeared that this 
inflammatory arthritis resolved after about 3 months and that 
he had not been affected since that time.  There was no 
history or current X-ray findings suggestive of rheumatoid 
arthritis.  Current X-ray studies were suggestive of 
degenerative arthritis.  

For active rheumatoid arthritis, a 20 percent rating is 
warranted for one or two exacerbations per year, in a well-
established diagnosis.  Chronic residuals such as limitation 
of motion will be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where the limitation 
of motion is noncompensable under the code for the specific 
joint, a 10 percent rating is for application for each such 
major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's rheumatoid arthritis may be evaluated under 
either active disease or under chronic residuals.  The 
evidence shows that the disease has not been shown to be 
active for many years.  In fact, the most recent evaluation 
questioned the propriety of the diagnosis itself.  Whether or 
not this is true, it is found on examination that any joint 
abnormality noted on X-ray studies should be attributed to 
degenerative joint disease, not rheumatoid arthritis.  
Chronic residuals of this disorder have not been 
demonstrated.  Therefore, an increased rating under any 
method of the evaluation is not warranted.  


ORDER

The claim for service connection for tinnitus is denied.  An 
application to reopen a claim for lymphadenopathy is denied.  
An increased rating for rheumatoid arthritis is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

